Citation Nr: 1725073	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  04-32 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh Foreign Cases Office (Foreign Office) in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for prepatellar bursa of the left knee. 

2. Entitlement to service connection for a left thumb disorder.

3. Entitlement to service connection for loss of weight/appetite, claimed as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1988 to October 1991. 

This appeal to the e Board of Veterans' Appeals (Board) arose from an August 2003 rating decision in which the RO denied service connection for bilateral hearing loss, traumatic prepatellar bursa of the left knee, loss of weight/appetite, insomnia, short-term memory loss, neck pain, alopecia areata, soft tissue injury of the left thumb, and heat casualty.  The Veteran filed a notice of disagreement (NOD) in January 2004, and the RO issued a statement of the case (SOC) in April 2004.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2004.  Jurisdiction of the appeal now resides with the Pittsburgh Foreign Cases Office (Foreign Office) in Pittsburgh, Pennsylvania.

In his August 2004 substantive appeal, the Veteran requested a Board hearing at the RO.  Therefore, in January 2005, the Board remanded the Veteran's claims to the RO to afford him a Travel Board hearing.  However, in June 2006, the Veteran requested a Board hearing in Washington, D.C.  In a July 2007 statement, the Veteran stated that he no longer desired any Board hearing.

In August 2007, the Board decided the claims for service connection for bilateral hearing loss, insomnia, short-term memory loss, neck pain, alopecia areata, and heat casualty.  At that time, the Board also remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C the claims for service connection for traumatic prepatellar bursa of the left knee, loss of weight/appetite, and soft tissue injury of the left thumb, for further development.  After accomplishing further action, in .   January 2016, the RO continued to deny the claims (as reflected in a  supplemental SOC (SSOC)).

Although, as explained below, additional evidence was associated with the claims file after the issuance of the January 2016 SSOC, the RO will have the opportunity to review such evidence on remand, and the Veteran is not prejudiced by the Board's consideration of the evidence for the limited purpose of issuing a comprehensive remand.   .

Also, while the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the remaining claims  on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on these claims is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Pursuant to the prior remand, the Veteran underwent knee, thumb, and weight loss VA examinations in September 2015.  In July 2016, a VA addendum opinion concerning the Veteran's weight loss claim was associated with the claims file

Concerning the Veteran's claim for service connection for a left knee disorder, the September 2015 VA examination report documents a noted history  that the Veteran injured his left knee during basic training when he fell and hit his knee on a rock.  The VA examiner diagnosed left knee strain, and opined that it was less likely than not that the current left knee disability was related or due to service because the Veteran underwent physical therapy during service and was placed on temporary profile with no other treatment throughout service.

Likewise, as regards the Veteran's claim for service connection for a left thumb disorder, the September 2015 VA examiner noted that the Veteran injured his left thumb during physical training around 1989 when he fell on it.  He also noted that while deployed in Iraq in 1990-91, the Veteran injured his left thumb again.  X-rays revealed calcification of the left thumb in the metacarpophalangeal (MCP) joint and the Veteran was put in a cast for some weeks.  He diagnosed current calcification of the left thumb in the MCP joint, and opined that that it was less likely than not that the current left thumb disability was related or due to service because the Veteran was treated in service for a left thumb injury after x-rays with no other treatment throughout service.

However, the Board finds that the September VA 2015 examiner's opinions are deficient.  

In rendering the requested opinion regarding the Veteran's left knee, the examiner failed to address the Veteran's in-service diagnosis of left knee traumatic prepatellar bursitis, his statements that he had had continuous left knee pain since service, and did not discuss the April 2003 VA examiner's diagnosis of patellofemoral pain syndrome of the left knee.  Further, the examiner found that the current left knee disability was not related to service because the Veteran had not had other treatment during service.  Rather, such opinion seems to be y based solely on a lack of treatment documentation.  

Likewise, as  regards the left thumb injury, the September 2015 VA examiner noted the in-service and current diagnosis of left thumb calcification in the MCP joint, but found that the current disability was not related to service because there was no other treatment during service.  Moreover, in neither the examination report nor the addendum opinion did the examiner provide clear, complete  rationale explaining why the Veteran's current diagnoses are not related to his in-service injuries (especially in the case of the Veteran's current left thumb disability, which is the same diagnosis as in-service).  

Given the noted deficiencies, the Board finds that  addendum opinions are needed to properly address the nature and etiology of the Veteran's left thumb and left knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA provides an examination or obtains a medical opinion in connection with a claim, it is obligated to provide or obtain one that is adequate for the determination being  made).   See  also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

Concerning the Veteran's claim for loss of weight/appetite on  September 2015 VA nutritional deficiency examination,  the Veteran complained of a 20-pound weight loss since 1991.  The examiner found that the Veteran did not now, and had not ever, been diagnosed with a nutritional deficiency, and that there was no specific condition found for weight loss.  In July 2016, an addendum opinion noted that there was no evidence to support that a condition of weight loss and/or appetite existed, and that the Veteran may have had a 20-pound weight loss but there was no nutritional deficiency found or any diagnosis for any condition acute or chronic.  The examiner concluded that there was no undiagnosed condition or multi-symptom illness undiagnosed or diagnosed that would be at least as likely as not secondary to specific exposure event experienced by the Veteran during service in Southwest Asia.

The Board notes, however, that the January 2016 SSOC reflects the last adjudication of the claims; the AOJ did not readjudicate the claim for service connection for loss of weight/appetite  following receipt of the July 2016 VA addendum opinion.  The Board points out that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or an SSOC, it must prepare an SSOC addressing that evidence.  See 38 C.F.R. § 19.31(b)(1) (2016).  
 
In addition, the Board notes that the August 2007 remand directed the AOJ to afford the Veteran a VA examination that conformed with the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010).  Instead, the Veteran underwent a nutritional deficiency VA examination, which did not conform to the Gulf War examination guidelines and failed to address the April 2003 VA examiner's diagnoses of chronic gastrointestinal helicobacter gastroenteritis, most likely highly virulent, with infect anemia and slowly progressing weight loss because of constant inappetence; or hematological changes and immunological weakness, undiagnosed.  As such, the Board finds that a remand is necessary to afford the Veteran a VA examination by one or more  appropriate physician(s), which conform(s) to the guidelines for conducting Gulf War examinations, as directed in the prior Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims all outstanding, pertinent records.

With respect to VA treatment records, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following actions:

1. Obtain any outstanding, relevant records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the September 2015 VA examiner an addendum opinion addressing the etiology of the Veteran's left knee and left thumb disabilities. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo examination, by an appropriate physician,  if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

For any diagnosed left knee disability manifested by the Veteran at any time pertinent to his September 2002 claim for service connection-even if now asymptomatic or resolved-the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active service.

For any diagnosed left thumb disability manifested by the Veteran at any time pertinent to his September 2002 claim for service connection-even if now asymptomatic or resolved-the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active service.

In addressing the above, the physician must consider and discuss all pertinent lay and medical evidence of record, including the Veteran's competent statements that he has had continuous pain in his left knee and left thumb since service, STRs that show he received treatment for his left knee and left thumb during service and was put on temporary duty, and the April 2003 VA examiner's diagnosis of left knee patellofemoral pain syndrome.  

The physician is advised that the Veteran is competent to report matters within his personal knowledge (to include symptoms experienced or observed, as appropriate), and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the Veteran to undergo a VA Gulf War examination, by (an) appropriate physician(s), to obtain medical information as to the current nature and etiology of the claimed weight loss.  Such examination(s) should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010), at a VA medical facility.  As indicated below, additional specialist examination(s) should be conducted as needed.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician(s), and each examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Each physician must provide complete, clearly-stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate).

a) The primary Gulf War examiner should note and detail all reported weight loss symptoms.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of weight loss and state what precipitates and what relieves them, if any. 

b) With respect to the complaint or symptoms of weight loss, the examiner should specifically state whether the Veteran's weight loss is attributable to a known diagnostic entity.  If there is a known diagnosis that can be medically explained, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the diagnosed disability was incurred in or aggravated by service.

c) If any weight loss symptoms have not been determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner.

d) If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.

e) For each diagnosed weight loss disorder, the physician should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

The examiner(s) should specifically address the April 2003 VA examination report diagnosing chronic gastrointestinal helicobacter gastroenteritis, most likely highly virulent, with infect anemia and slowly progressing weight loss because of constant inappetence; and hematological changes and immunological weakness, undiagnosed illness.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication, to include the July 2016 VA addendum  opinion, as well as all evidence received pursuant to this remand), and all legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



